DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 5, 2020 in response to the previous Final Office Action (03/30/2020) is acknowledged and has been entered.
	Claims 1 –2, 5 and 7 – 23 are currently pending.
	Claims 3 – 4 and 6 are cancelled.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 04/23/2020 and 04/27/2020. An initialed copy is attached to this Office Action.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 20, 2020, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 2, 5 and 7 – 23 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20 - 22, the closest prior art fails to disclose, suggest or teach the combination of detection circuitry configured to receive an image including a plurality of objects, set a predetermined array of focus areas to said image, determine a first group of focus areas from said predetermined array of focus areas, each focus area of said first group with a corresponding area in said image having two or more different distances associated with two or more objects of said plurality of objects, determine a remaining group of focus areas from said predetermined array of focus areas, said remaining group of focus areas excluding said first group of focus areas, and determine an effective focus area from said remaining group of focus areas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698